DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions – Withdrawn Claims Rejoined
Applicant’s election without traverse of Group 1, claims 1-4, 9-11, 14-17, 19 and 20 in the reply filed on 6/19/2019 is acknowledged.
Applicant also elected a single species, C16-V4K4G-(AKKARA)2. This species was searched, found free of the art, and examination proceeded to the claims apart from the elected species.
Claims 1, 4, 15-17, 19, 20, 57-60 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 21, 24, 47, 54, 56, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 4/19/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Priority
The instant application, filed 12/05/2017, claims priority from Provisional Application 62430906, filed 12/06/2016.
Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62430906, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  In particular, the Provisional Application 62430906 teaches the ACA-PA Palmitoyl-V4K4G(AKKARA)2, but does not teach the breadth of the claims as set forth and currently examined. Therefore the effective date of the application that provides support for the claimed subject matter is 12/5/2017.
Further in this regard, the Examiner notes that the priority document does antedate Chang et al., ACS Appl. Mater. Interfaces 2017, 9, 22350−22360, copy provided, all authors of which are listed inventors, and which teaches the same Palmitoyl-V4K4G(AKKARA)2 as the priority document.


Claim Interpretation
Claim 1’s “a cationic heparin-binding motif peptide” is interpreted broadly based on the knowledge in the art of peptides of several different motifs binding to heparin, as well as other peptides that are known to bind heparin but are not among the known heparin-binding motifs.  See for example Andersson et al., Eur. J. Biochem. 271, 1219–1226 (2004), page 1219 right column, previously cited and provided, and also Mohri et al., Peptides. Vol. 17, No. 6, pp. 1079-1081, 1996, previously cited and provided, where Figure 1 exemplifies inhibitory effect of synthetic peptides on fibronectin fragment binding to heparin including weak responses by G2 and G3 peptides, the latter not fitting motifs but still appearing to bind heparin.  
The last-referenced peptides also indicate the flexibility as to the size and composition of peptide sequences not fitting a particular known heparin-binding motif that can be in the claimed polypeptide as part of the y2 “cationic heparin-binding motif peptide.”  Based on this flexibility in sequence for y2 and 

Claim Rejections - 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 24, 47 and 56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites a method of antimicrobial treatment comprising providing a sample comprising a plurality of microorganisms; adding to the sample a plurality of polypeptides of claim 1, thereby killing or inhibiting the growth of at least a portion of the plurality of microorganisms in the sample.
Claim 47 depends from claim 21 and states, “wherein the microorganism is a bacterium, a virus, a fungus, or a parasite.”
Claim 24 recites a method of preventing or suppressing microbial growth on a surface,  comprising: applying to the surface a plurality of polypeptides of claim 1, thereby preventing or suppressing microbial growth on the surface.
Claim 56 depends from claim 24 and states, “wherein the microorganism is a bacterium, a virus, a fungus, or a parasite.”

While Applicant can his/her own lexicographer, see MPEP 2173.05(a) III, in the instant application Applicant has only listed multicellular parasites along with single cell parasites, rather than clearly redefining the term “microorganism” to include multicellular parasites, so it is unclear whether the term “microorganism(s)” in all of the above claims encompasses multicellular parasites such as flukes, or is limited strictly to single-cell microorganisms, which may include colonies thereof.
Dependent claim 47 also is rejected because it refers to a single microorganism, yet claim 21 from which it depends recites a plurality of microorganisms, which encompasses multiple classes of the microorganism types of claim 47, and it is unclear whether the types recited in claim 47 are only those in the line 2 plurality of microorganisms in the sample, or more particularly those in the at least a portion that are killed or growth inhibited.
Claim 56 recites the limitation "microorganism" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
To overcome the above rejections, Applicant may consider cancelling claims 47 and 56 and amending claims 21 and 24 to be directed to antibacterial treatment/bacteria and bacterial growth, respectively.
Amendment and/or argument to support what is claimed is required.

Response to Arguments
Applicant’s arguments, see page 5, filed 2/22/21, and claim amendments, with respect to claims 1, 4, 14-17, 19 and 20 previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite have been fully considered and are persuasive.  The rejection of claims 1, 4, 14-17, 19 and 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of rejoinder.
Applicant’s arguments, see pages 5-6, filed 2/22/21, and claim amendments, with respect to claims 15-17 and 19 previously rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, 

Claim Rejections - 35 USC § 112(a) or 112(1)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21, 24, 47 and 56 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 21 recites a method of antimicrobial treatment comprising providing a sample comprising a plurality of microorganisms; adding to the sample a plurality of polypeptides of claim 1, thereby killing or inhibiting the growth of at least a portion of the plurality of microorganisms in the sample.
Claim 47 depends from claim 21 and states, “wherein the microorganism is a bacterium, a virus, a fungus, or a parasite.”
Claim 24 recites a method of preventing or suppressing microbial growth on a surface,  comprising: applying to the surface a plurality of polypeptides of claim 1, thereby preventing or suppressing microbial growth on the surface.

However, there does not appear to be an adequate written description in the specification as filed of the essential structural feature or features of the polypeptides of claim 1 that provide(s) the recited function for claim 21 of thereby killing or inhibiting the growth of at least a portion of the plurality of microorganisms in the sample, nor for claim 24 of thereby preventing or suppressing microbial growth on the surface, especially when considering the diversity of polypeptides of claim 1 and the diversity of bacteria, viruses, fungi and microbial parasites.
MPEP 2163 II 3.a.ii) regarding the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement make clear that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus.
The specification at page 5 states that “Naturally-occurring AMPs can be found in many living organisms, where they serve as defense components in the innate immune system against a broad range of pathogens, including bacteria, viruses, and fungi [3-5]. Unlike conventional antibiotics that mostly rely on receptor-specific pathways to display antibacterial activity, AMPs bind to negatively charged bacteria cell membranes by non-specific physical interactions with bacterial membranes, leading to cell death via membrane disruption.” Later in the same paragraph differences are disclosed between prokaryotic and mammalian cell membranes.
On pages 6-7 are disclosed structural features of AMPs and the particular self-assembling structure of the invention, in which the self-assembly is into cylindrical supermolecular structures driven by hydrophobic interactions of the “hydrophobic palmitic (16 carbon) tail groups, and directed by the β-sheet forming V4K4 (SEQ ID NO:1) peptide backbones into cylindrical shapes.”  These are functionalized with heparin binding motif peptides of Cardin-Weintraub type, (AKKARA)2, and were shown to possess antibacterial activity against several Gram-positive and Gram-negative bacteria, page 7.  The Examiner 2.  
The specification on pages 9-10 focuses on antibacterial properties under Methods of Use.
Starting at the bottom of page 11, virus species are listed as microorganisms, and on page 12 fungi and parasite species are listed, the latter including multicellular parasites such as blood, liver and intestinal flukes.
The only exemplified polypeptides encompassed by claim 1 are shown in Table 1, named ACA-PA and CVK-PA, page 21.  Only ACA-PA, C16-V4K4G(AKKARA)2, SEQ ID NO:1, was evaluated against bacteria, specifically four bacterial species, Example 5, pages 25-27. Other examples also focused on effects against bacteria, such as bacterial membranes, Examples 7 and 8 starting at page 29.
The level of skill and knowledge in the art is high, however the knowledge in the art includes an understanding of the great diversity among 1. Antimicrobial peptides (AMPs) and their effectiveness differences and 2. Microorganism types - bacterial vs. viral vs. parasites (unicellular and multicellular) as well as their respective hosts. 
As to #1, Bahar and Ren, Pharmaceuticals 2013, 6, 1543-1575, teaches that different AMPs exert antimicrobial effects on different types of microorganisms and parasites, see section 3 starting on page 1546. Different AMPs are clearly indicated as antiviral, antibacterial – most being cationic, and also amphipathic with both hydrophilic and hydrophobic domains (page 1547 first para), antifungal and antiparasitic. There is no teaching of a particular AMP having broad killing or growth inhibiting effect on all four such types, and the differences in outer wall/membrane structure of the microorganisms/parasites and mechanisms of the AMPs would suggest that such an AMP does not exist.
As to #2, International Journal for Parasitology: Parasites and Wildlife 4 (2015) 80–87, Serge Morand, copy provided, the first sentence of the Introduction states, “More than half of all organisms are parasites, with more than 10% of the metazoans living at the expense of other free-living organisms” and elsewhere, e.g., page 82 including Table 1, teaches diversity of parasites including for viral species.  This diversity extends to different environments, including the marine environment, where multiple phyla of host organisms are recognized, see Fig. 3 on page 5 of R. Poulin et al., Journal of Sea Research 113 (2016) 3–10, and where specific viral, bacterial, fungal and other multicellular parasites are recognized in 
Possession is not shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.  See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.  Sufficient description to show possession of such a genus may be achieved by means of a recitation of a representative number of polypeptides falling within the scope of the genus of claim 1 or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus, where either of those are shown or reasonably likely based on underlying principles to provide the claimed effect(s) across the range of hosts and microorganisms. See Eli Lilly, 119F.3d at 1568, 43 USPQ2d at 1406.  Applicant has provided data for four bacterial microorganisms with a single polypeptides encompassed by claim 1. Describing certain functions of the genus of claimed peptides and analogs thereof does not equate to a description of the claimed polypeptides and their effectiveness for antimicrobial treatment or preventing or suppressing microbial growth on any surface commensurate with the above-indicated diversities of microorganisms.
Given the diversity of claimed polypeptides and particularly the diversity of microorganisms encompassed by claims 21, 24, 47 and 56, the disclosure does not allow one of skill in the art to visualize or recognize the structure of any agent required to practice the claimed methods.  Accordingly, one of ordinary skill in the art would conclude that based on knowledge in the art, including to supplement what Applicant discovered, the applicant would not have been in possession of the claimed methods directed to antimicrobial treatment of a sample, claims 21 and 47, or preventing or suppressing microbial growth on a surface, claims 24 and 56.
Further regarding claims 24 and 56, the specification does not provide, whether by structure-function relationship and/or examples and/or other means, sufficient support to demonstrate possession for preventing microbial growth on any surface for the diversity of species of bacterial, viral, fungal and 
Without a correlation between structure and function, the claim does little more than define the claimed invention by function.  This is especially relevant for what is claimed in the rejected method claims. Defining the claimed invention by function in such manner is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).
Importantly, there is no art-recognized correlation between any structure of the polypeptide of claim 1 and the effectiveness across the diversity of what is claimed.  In contrast, small differences in structure of AMPs are known to result in different effectiveness, See Table 1, page 2848 of Shimazaki, 1998 J Dairy Sci 81:2841–2849, copy provided.  Consequently, there is no information about which amino acids can be varied from any polypeptide in the claimed genus of claim 1 and possess the effectiveness across the diversity of what is claimed in method claims 21, 24, 47 and 56  
Given the broad range of possible polypeptides of claim 1, that changes in sequence/structure can result in differing effectiveness, and combined with the indicated diversity of microorganisms affecting species of multiple phyla, and in the absence of sufficient disclosure of relevant identifying characteristics for such polypeptides that would reasonably indicate that such characteristics achieve the claimed results for method claims 21, 24, 47 and 56, patentee has not established “a reasonable structure-function correlation” either within the specification or by reference to the knowledge of one skilled in the art with functional claims, AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014), MPEP 2163.
 Further, the specification at best describes plan for making polypeptides that achieve the results of method claims 21, 24, 47 and 56, and then identifying those that satisfy claim limitations at least in part, but mere “wish or plan” for obtaining claimed invention is not sufficient.  Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).
"When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed Capon v. Eshhar, 418 F.3d 1349 (fed. Cir. 2005)) (emphasis added). 
Here, there is insufficient description of a common core structure or other properties, such as physicochemical or other features, that would allow one of skill in the art to practice the invention as claimed.  The claims encompass polypeptides without sufficient disclosure that would indicate possession of species within the genus that would provide what is claimed across the types of microorganisms. 
"A sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the genus" (AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69) (emphasis added).
In this case, since the claims are so broad, and the disclosure is so comparably limited, it is submitted that any alleged conception has no more specificity than simply a wish to know the identity of any material with that requisite biological properties, which can be used to practice the claimed processes, so as to achieve the claimed objectives or effects.
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  Consequently, Applicant was not in possession of the instant claimed invention of claims 21, 24, 47 and 56.  See University of California v. Eli Lilly and Co. 43 USPQ2d 1398. 
Applicant is invited to point to clear support or specific examples of the claimed invention in the application as filed, and/or to amend the claims to be commensurate with support in the application as filed. 

Claims 21, 24, 47 and 56 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling in view of the knowledge in the art for having antibacterial effect including antibacterial treatment of bacteria in a sample and suppressing bacterial 
Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)).  Among the factors enumerated in Wands are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.  While all of these factors are considered, a sufficient amount for a prima facie case is discussed below.  
The factors most relevant to this rejection are the nature of the invention, the breadth of the claims – particularly regarding the scope and diversity of the microorganisms subject to the antimicrobial treatment of claim 21 and the method of preventing or suppressing microbial growth on a surface of claim 24, the amount of direction or guidance provided, the lack of sufficient working examples, the relative skill and predictability in the art and the quantity of experimentation required to enable one of skill in the art to practice the claimed invention.
1. The nature of the invention and 2. the breadth of the claims:
The nature of the invention regards interactions between the polypeptides of claim 1 and microorganisms as such interactions relate to the method antimicrobial treatment of claim 21 and the method of preventing or suppressing microbial growth on a surface of claim 24.  
The minimum breadth of what microorganisms are encompassed by the claimed methods is made clear by dependent claims 47 and 56, respectively depending from claims 21 and 24 and each stating, “wherein the microorganism is a bacterium, a virus, a fungus or a parasite.”
The polypeptide of claim 1 is highly constrained by the y1 moiety – this being one of two specific alternatives, is somewhat constrained by the requirement that y2 is a cationic heparin-binding motif peptide, which means such peptide must include a recognized heparin-binding motif (see Claim Interpretation above), and also somewhat constrained by the R1 alkyl or alkenyl group, this imposing a 
3. the state of the prior art and 5. the relative skill of those in the art;
The relative skill and knowledge in the art is high, however the state of the prior art includes an understanding of the great diversity among 1. Antimicrobial peptides (AMPs) and their effectiveness differences and 2. Microorganism types - bacterial vs. viral vs. parasites (unicellular and multicellular) as well as their respective hosts. 
As to #1, Bahar and Ren, Pharmaceuticals 2013, 6, 1543-1575, teaches that different AMPs exert antimicrobial effects on different types of microorganisms and parasites, see section 3 starting on page 1546. Different AMPs are clearly indicated as antiviral, antibacterial – most being cationic, and also amphipathic with both hydrophilic and hydrophobic domains (page 1547 first para), antifungal and antiparasitic. There is no teaching of a particular AMP having broad killing or growth inhibiting effect on all four such types, and the differences in outer wall/membrane structure of the microorganisms/parasites and mechanisms of the AMPs would suggest that such an AMP does not exist.
As to #2, International Journal for Parasitology: Parasites and Wildlife 4 (2015) 80–87, Serge Morand, copy provided, the first sentence of the Introduction states, “More than half of all organisms are parasites, with more than 10% of the metazoans living at the expense of other free-living organisms” and elsewhere, e.g., page 82 including Table 1, teaches diversity of parasites including for viral species.  This diversity extends to different environments, including the marine environment, where multiple phyla of host organisms are recognized, see Fig. 3 on page 5 of R. Poulin et al., Journal of Sea Research 113 (2016) 3–10, and where specific viral, bacterial, fungal and other multicellular parasites are recognized in the mariculture and commercial fisheries industries, Sweet and Bateman, Jl. Sea Rsch, 113 (2016) 28-44, see page 28 Table of Contents for these types affecting three phyla. The latter references teaches different viral, bacteria, fungal and parasitic diseases affecting highly divergent hosts – sea cucumbers, shrimp, lobsters and crabs, and oysters, for which a single evaluated polypeptide encompassed by claim 1 does not reasonably represent a sufficient number of polypeptide species to indicate effectiveness across such a range of hosts and microorganisms to indicate possession. 
4. the predictability or unpredictability of the art

6. the amount of direction or guidance presented and 7. the presence or absence of working examples; 
The phrase “wherein the microorganism is a bacterium, a virus, a fungus, or a parasite” is repeated in the claims and specification four times, however there is no direction or guidance as to what structural features of the claim 1 polypeptide can be modified or attributed to effectiveness for these different types of microorganisms.
The single polypeptide evaluated was evaluated against several strains of one type of microorganism – bacteria and bacterial membranes, see Examples 5, 6 and 8. 
Given the limited direction, guidance and working examples, and the factors considered above – particularly the scope of what is claimed, there is a lack of predictability across the breadth of the claimed subject matter.
8. The quantity of experimentation
Based on the above, there is insufficient guidance and direction to enable what is claimed.  The application fails to provide sufficient guidance and direction to show that methods would work across a representative number of species of different microorganism types with a representative number of polypeptides, to support enablement for the scope of what is claimed. 
Considering the breadth of the claims and the state of the art as discussed by the references above, and the lack of sufficient guidance and direction, one of ordinary skill in the art would be burdened with undue experimentation to make and use the invention.  Accordingly, claims 21, 24, 47 and 56 are rejected under this section.

Claim Rejections - 35 USC § 102
Response to Arguments
Applicant’s arguments, see page 6, filed 2/22/21, with respect to the rejection of claim(s) 1 and 4 under 35 U.S.C. 102(a)(1) as being anticipated by Eckert have been fully considered and are persuasive.  The rejection of claim(s) 1 and 4 under 35 U.S.C. 102(a)(1) as being anticipated by Eckert has been withdrawn. 

Allowable Subject Matter
Claims 1, 4, 15-17, 19-20, and 57-60 are allowable for reasons set forth in the 12/24/20 Non-final Office action with regard to claims 14 and 20, the “V4K4” limitations of which have been incorporated into claim 1.  Considering Meng, Langmuir 2012, 28, 5017−5022, previously provided, which in Table 2, page 5021, teaches irregular aggregation from the closest relevant peptide, V6K4, of the claimed component V4K4, one of ordinary skill in the art would not have been reasonably selected V4K4 for use in the claimed multi-part polypeptide construct of claim 1.
Rejoined method claim 54 also was examined and found allowable.

Conclusion
Claims 1, 4, 15-17, 19-20, 54 and 57-60 are allowed, and rejoined claims 21, 24, 47 and 56 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH FISCHER whose telephone number is (571)270-7925 and whose direct facsimile number is (571)270-8925.  The examiner can normally be reached on Monday through Friday between the hours of 9:00 AM and 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached at 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. F./
Examiner, Art Unit 1658


                                                                                                                                                                                                

/LARRY D RIGGS II/Supervisory Patent Examiner, Art Unit 1658